               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

             Plaintiff,                        Case No. 3:17-CV-00101-RDM
                                               (Hon. Robert D. Mariani)
             v.

Navient Corporation, et al.,                   Electronically Filed

             Defendants.

                   PLAINTIFF’S MOTION FOR AN
           ENLARGEMENT OF TIME TO COMPLETE DISCOVERY

      Pursuant to Local Rules 7.1 and 7.5, the Bureau respectfully moves for an

enlargement of time of three months to the discovery schedule in this matter, and

for a corresponding extension of all subsequent deadlines set forth in the Court’s

August 10, 2018 Order (Doc. 104). In support of this motion, the Bureau states as

follows:

      1.     Fact discovery in this case began on May 12, 2017 (Doc. 42), and is

currently set to end on December 7, 2018, with reports from the Bureau’s experts

due approximately one month after the close of fact discovery (Doc. 104). The

Bureau is mindful that, in the Court’s August 10, 2018 Opinion, the Court

indicated a reluctance to further extend the discovery schedule. Doc. 103, at 9.

      2.     Defendants produced approximately 455,000 documents –

approximately half of the total number produced – on October 9, 2018. Many of
these documents were responsive to the Bureau’s document requests served

seventeen months earlier. While the Bureau is working with great urgency to

review those documents as quickly as possible, the fact remains that it is not

realistic to review hundreds of thousands of documents within two months, much

less notice and take depositions based on those documents. In addition, some of the

documents identify borrowers who complained about the issues alleged in the

Bureau’s complaint, or borrowers whom Defendants identified as presenting the

issues identified in the Bureau’s complaint, and the Bureau needs time to locate

and conduct outreach to those borrowers. Simply put, the Bureau has not had

sufficient time to process, review, and meaningfully use the documents that

Defendants have produced.

      3.     In addition, Defendants’ delayed production of contact information

for former call center employees has limited the Bureau’s ability to interview these

individuals, supplement the Bureau’s Rule 26(a)(1) disclosures with additional

potential witnesses, and notice depositions, if necessary. The Bureau has added

four former employees to its Rule 26(a)(1) disclosures, and the Bureau is

continuing to attempt to contact additional former employees as expeditiously as

possible. Had Defendants produced this information when their interrogatory

responses were due in late March 2018, the Bureau could have begun its outreach

over five months earlier.

                                          2
      4.      Defendants have estimated that they will not be able to complete their

production of relevant borrower data from their computerized systems of records

and databases until the middle or end of December 2018. The Bureau requested

this data nine months ago, in February 2018, but the Bureau was sent on an

unnecessary goose-chase before Defendants committed to actually discussing the

substance of the Bureau’s data requests. Specifically, Defendants erected three

major roadblocks:

      a. Defendants first claimed that the Bureau’s request for the data was not

           allowed because the Bureau had supposedly exceeded the allowable

           number of requests for production (the Bureau had not done so). It was

           not until the April 17, 2018 hearing that Defendants indicated they would

           no longer be pursuing this objection.

      b. After the April hearing, Defendants invoked the Privacy Act as a bar to

           production of the data, despite having previously produced some

           borrower records that fell within the scope of the Privacy Act. The

           Bureau was forced bring that issue to the Court for resolution. Notably,

           even after the issue was resolved in the Bureau’s favor, Defendants

           indicated that the burden of notifying borrowers whose data would be

           implicated by the Privacy Act (see 5 U.S.C. § 552a(e)(8)) was too

           significant, such that Defendants would be de-identifying the data. While

                                          3
          the Bureau agreed to de-identification, it is perplexing that Defendants

          had raised the Privacy Act as an issue over the course of several months

          (including forcing the Bureau to seek relief from the Court), when there

          was apparently, in Defendants’ view, a way to produce the data that

          would have avoided implicating the Privacy Act entirely.

      c. After the Privacy Act issues were resolved, Defendants indicated that the

          data could not be produced until the Bureau executed a “data access

          protocol” and came onsite to view Defendants’ data systems, ostensibly

          so that the Bureau could understand how Defendants “run scripts and

          queries that exist in the ordinary course of business.” A5. 1 Yet after

          negotiating and executing the protocol, then traveling to Defendants’

          servicing center in Wilkes-Barre, PA, the Bureau and its experts were

          denied access to any systems that would demonstrate how scripts and

          queries are run across the population of borrowers (even though this type

          of querying is done routinely by Defendants in the ordinary course of

          business for reporting to the Department of Education, investors,

          regulators, loan holders, and the public). Thus, at the conclusion of the

          onsite visit, the Bureau was left in virtually no better of a position to

      1
        “A__” refers to a page of the appendix of supporting documentation filed
with this motion.

                                           4
           understand how Defendants query data in ways that would be relevant to

           this case.

      5.      After all of the foregoing roadblocks, Defendants’ counsel finally

engaged with the Bureau, beginning in late September 2018, regarding the

Bureau’s data needs, based on the requests issued in February 2018, so that the

parties could agree on the data that would be produced. Once those discussions

occurred, the parties agreed on parameters for the production of data within merely

a few weeks. None of the roadblocks that Defendants had constructed were

necessary to have these discussions; they could have easily occurred at the time

that the Bureau propounded its requests for data in February 2018 so that the data

could have been produced long ago.

      6.      Once the data is produced – which Defendants have indicated will not

be completed before the close of fact discovery – the Bureau will then need

substantial time to work with its experts to analyze that data. This will likely be an

extremely complex task. Indeed, during the investigation, Defendants repeatedly

represented that their data was so complex that it took their employees – who have

much greater familiarity with the data – months to analyze the data in order to

respond to Bureau requests that were much narrower than the requests and

corresponding analyses that may need to be done for purposes of an expert report

in litigation. For example, on June 7, 2016, the Bureau asked Navient various

                                          5
discrete questions about specific populations of borrowers, and did not receive

responses until August 29 and September 15, 2016. Even now, after the parties

agreed to parameters for the data production in early October, Defendants

indicated that production is not expected to occur until mid-December, further

demonstrating the complexity of their data.

      7.     The parties have agreed that the Bureau will identify recordings of

calls between Defendants and consumers that the Bureau would like to be

produced based on the Bureau’s review of the data. Because Defendants have

represented that querying call recordings is a cumbersome process for Defendants,

and that many call recordings were not retained such that calls are unavailable

before mid-2013 for most borrowers, the parties agreed that it would make the

most sense for the Bureau to analyze the data and then identify various available

call recordings most likely to be relevant to this case. This method will allow the

Bureau to request fewer call recordings than it would otherwise have to, because

the Bureau will aim to minimize the production of call recordings that are not

relevant (e.g., call recordings where borrowers seek only to change their mailing

address).

      8.     The Bureau’s experts will not be able to draft their reports until the

data analysis is completed. Because the data production (excluding call recordings)



                                          6
will not even be completed until a couple weeks before expert reports are currently

due, the existing deadline for the Bureau’s expert reports is not tenable.

      9.     Analysis of the data may also result in the Bureau identifying

additional borrower witnesses upon whom the Bureau may rely to support its

claims.

      10.    Discovery extensions are warranted where the late production of

documents or data leaves insufficient time for the opposing party to analyze and

use those documents and data, which is exactly the case here. Otherwise, parties

would be incentivized to adopt a run-out-the-clock strategy of producing

documents at or near the end of the discovery period, when the opposing party

does not have time to make use of them. See, e.g., Tivoli LLC v. Targetti Sankey,

s.p.a., 2016 WL 6138406, at *6 (C.D. Cal. Feb. 19, 2016) (granting six-month

extension for discovery “given the complexity and scope of this case” and

“Plaintiffs’ need to review discovery responses that have recently been produced”);

Real Estate Indus. Solutions, LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

12903886, at *1-2 & n.1 (M.D. Fla. Feb. 16, 2012) (noting that a prior discovery

extension was brought about by the fact that “production of documents in this case

has taken far longer than what may usually be expected”); Furukawa Elec. N. Am.,

Inc. v. Sterlite Optical Techs., Ltd., 2007 WL 9698028, at *5 n.5 (N.D. Ga. Feb.

23, 2007) (noting “numerous extensions of the discovery period,” including “to

                                          7
allow [the plaintiff] time to conduct follow-up discovery based on late documents

produced by [the defendant]”).

      11.      The Bureau has devoted immense resources to this case and has made

a good faith effort to complete as much discovery as possible given the constraints

placed upon it by Defendants’ delayed productions. Thus far, in discovery, the

parties have completed all written discovery and have conducted 47 depositions

(20 by the Bureau, and 27 by Defendants).

      12.      The Bureau anticipates that the tasks remaining to be completed

during fact discovery, which cannot be completed by the current deadline of

December 7, are as follows:

      a. Defendants need to complete their production of borrower data, including

            producing the call recordings that the Bureau identifies after review of

            that data.

      b. The Bureau will likely disclose additional witnesses identified as a result

            of reviewing the documents and data that Defendants produced many

            months after the Bureau’s requests.

      c. The Bureau needs to complete depositions. These include three

            depositions that the Bureau noticed on November 9, and one deposition

            noticed on November 13, some of which Defendants have indicated

            cannot be scheduled before the current close of fact discovery. The

                                            8
   Bureau is in the process of determining, based on the documents

   produced by Defendants, six additional witnesses from whom it will take

   depositions to stay within the limit of 30 depositions.

d. Defendants need to complete depositions. Based on outreach to former

   Navient employees on the list that the Court recently ordered Navient to

   produce (Doc. 104), the Bureau added some former Navient employees

   to its Rule 26(a)(1) disclosures, and Defendants have subpoenaed those

   witnesses. The Bureau continues to interview former employees, in

   addition to some borrowers identified through Defendants’ document

   productions, and may add some additional witnesses to its Rule 26(a)(1)

   disclosures based on that outreach. The Bureau has indicated that it does

   not oppose Defendants exceeding the limit of 30 depositions so that

   every borrower and former employee witness on the Bureau’s Rule

   26(a)(1) disclosures can be deposed.

e. There are limited document production tasks to be completed. For

   example, as discussed at the August 8 hearing, the Bureau believes that

   Defendants have withheld relevant documents for borrowers whom

   Defendants have deposed. After that hearing, Defendants produced logs

   showing all correspondence and calls between those borrowers and

   Navient, and based on a time-consuming comparison of those logs with

                                   9
            the documents produced for those borrowers, the Bureau will soon

            transmit to Defendants a list of relevant documents for each borrower

            that the Bureau believes were improperly not produced.

      13.      For the reasons above, a discovery extension is necessary to develop a

complete record for any dispositive motions and a possible trial in this case. The

Bureau would be severely prejudiced without an extension, especially in light of

the volume of documents that Defendants recently produced, Defendants’

continued delays in producing data, and documents that Defendants withheld for

borrower witnesses whom Defendants have already deposed. Defendants should

not be rewarded for producing documents and data without sufficient time for the

Bureau to review, analyze, and use them, and the Bureau believes that leaving the

existing schedule intact would do exactly that.

      14.      With the requested extension, the total amount of time in fact

discovery will be approximately one year and ten months, well within reason for a

case of this magnitude and complexity. See, e.g., Equal Employment Opportunity

Comm'n v. FedEx Ground Package Sys., Inc., 2018 WL 1441426, at *4 (W.D. Pa.

Mar. 21, 2018) (approximately four years of fact discovery); Low v. Trump Univ.,

LLC, 246 F. Supp. 3d 1295, 1302 (S.D. Cal. 2017) (four years of fact discovery),

aff'd, 881 F.3d 1111 (9th Cir. 2018); Ely v. Cabot Oil & Gas Corp., 2016 WL

4169197, at *1 (M.D. Pa. Feb. 17, 2016) (over three years of fact discovery).

                                          10
      15.    On November 26, the parties conferred regarding the relief sought by

this motion. On November 27, Defendants indicated that they did not concur in the

relief requested. Defendants expressed a “willing[ness] to discuss a limited

extension of expert discovery deadlines,” even though that discussion had already

occurred on November 26, and the Bureau specifically asked whether Defendants

would consent to a three-month extension. A10. In addition, Defendants did not

agree to a “general extension” of the fact discovery deadline, insisting instead that

the parties should itemize specific fact discovery tasks to be completed after the

fact discovery deadline. Id. While the Bureau will endeavor to limit the universe of

tasks to be completed after December 7, as set forth in paragraph 12 above, the

Bureau is concerned that Defendants’ proposed task list seeks to short-circuit the

depositions of additional Navient employees and borrowers that the Bureau is

identifying based on the documents produced and working to contact. In addition,

there can be unanticipated other tasks that may arise for which a task list would be

inadequate, such as production gaps for borrower witnesses (as the Bureau has

experienced with respect to the borrowers who have already been deposed).

      16.    Accordingly, the Bureau respectfully requests that the Court grant this

motion and enter the accompanying order enlarging all deadlines from the Court’s

August 10, 2018 Order by a period of three months.



                                         11
Dated: November 29, 2018   Respectfully submitted,

                           Kristen Donoghue
                           Enforcement Director

                           David Rubenstein
                           Deputy Enforcement Director

                           Thomas Kim
                           Assistant Deputy Enforcement Director

                             /s/ Nicholas Jabbour
                           Nicholas Jabbour, DC 500626
                           (Nicholas.Jabbour@cfpb.gov; 202-435-7508)
                           Ebony Sunala Johnson, VA 76890
                           (Ebony.Johnson@cfpb.gov; 202-435-7245)
                           Nicholas Lee, DC 1004186
                           (Nicholas.Lee@cfpb.gov; 202-435-7059)
                           Manuel Arreaza, DC 1015283
                           (Manuel.Arreaza@cfpb.gov; 202-435-7850)
                           Andrea Matthews, MA 694538
                           (Andrea.Matthews@cfpb.gov; 202-435-7591)
                           David Dudley, DC 474120
                           (David.Dudley@cfpb.gov; 202-435-9284)
                           Enforcement Attorneys

                           1700 G Street NW
                           Washington, DC 20552
                           Fax: 202-435-9346

                           Attorneys for Plaintiff




                                   12
                 CERTIFICATE OF NONCONCURRENCE

      Pursuant to Local Rule 7.1, I certify that, on November 26, 2018, I conferred

with counsel for Defendants regarding this motion. On November 27, 2018, I was

informed that Defendants do not concur in the relief requested by this motion. A10.



                                        /s/ Nicholas Jabbour
                                      Nicholas Jabbour, DC 500626
                                      Nicholas.Jabbour@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-7508
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
                         CERTIFICATE OF SERVICE

      I certify that, on November 29, 2018, I filed the foregoing document using

the Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                        /s/ Nicholas Jabbour
                                      Nicholas Jabbour, DC 500626
                                      Nicholas.Jabbour@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-7508
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
